

Exhibit 10.15
 
SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
THIS SIXTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (herein called this
"Amendment") made as of December 1, 2005 by and among M/I FINANCIAL CORP., an
Ohio corporation ("Financial"), M/I HOMES, INC. (formerly known as M/I
Schottenstein Homes, Inc.), an Ohio corporation ("M/I Homes") (Financial and M/I
Homes are sometimes hereinafter referred to collectively as the "Borrowers"),
and GUARANTY BANK, a federal savings bank ("Bank"),
 
W I T N E S S E T H:
 
WHEREAS, Borrowers and Bank have entered into that certain Revolving Credit
Agreement dated as of May 3, 2001 (as heretofore amended, the "Original Credit
Agreement"), for the purposes and consideration therein expressed, pursuant to
which Bank became obligated to make loans to Borrowers as therein provided; and
 
WHEREAS, Borrowers and Bank desire to amend the Original Credit Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Bank to Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I.  
 
Definitions and References
 
Section 1.1.  Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Agreement.
 
Section 1.2.  Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
 
"Amendment" means this Sixth Amendment to Credit Agreement.
 
"Amendment Documents" means, collectively, this Amendment and the Renewal Note.
 
"Credit Agreement" means the Original Credit Agreement as amended hereby.
 
"Renewal Note" means a promissory note in the form attached hereto as Exhibit A.
 
ARTICLE II.  
 
Amendments to Original Credit Agreement
 
Section 2.1.  Definitions.
 
(a)  The definition of "Commitment" in Section 1.1 of the Original Credit
Agreement is hereby amended in its entirety to read as follows:
 
"Commitment" shall mean the Bank's agreement to make the Loans to the Borrower
pursuant to subsection 2.1 hereof in the amount referred to herein, which amount
shall not exceed the lesser of (a) (i) from and including April 28, 2005 through
and including December 14, 2005, $40,000,000, (ii) from and including
December 15, 2005 through and including January 15, 2006, $65,000,000 and
(iii) from and including January 16, 2006 through and including April 27, 2006,
$40,000,000, and (b) 95% of the aggregate face amount of all Eligible Mortgage
Loans in existence at such time.
 
Section 2.2.  Section 2.1 of the Original Credit Agreement is hereby amended in
its entirety to read as follows:
 
2.1 Commitment. Subject to the terms and conditions of the Agreement, the Bank
agrees to make revolving credit loans (the "Loans") to the Borrowers from time
to time during the Commitment Period in an aggregate principal amount at anyone
time outstanding not to exceed the lesser of (a) (i) from and including
April 28, 2005 through and including December 14, 2005, $40,000,000, (ii) from
and including December 15, 2005 through and including January 15, 2006,
$65,000,000 and (iii) from and including January 16, 2006 through and including
April 27, 2006, $40,000,000, and (b) ninety-five percent (95%) of the aggregate
face amount of all Eligible Mortgage Loans in existence at such time. During the
Commitment Period and as along as no Event of Default exists, the Borrowers may
use the Commitment by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.
 
Section 2.3.  Exhibits. Exhibit A (Form of Note) attached to this Agreement is
hereby substituted for Exhibit A to the Original Credit Agreement.
 
ARTICLE III.  
 
Conditions of Effectiveness
 
Section 3.1.  Effective Date. This Amendment shall become effective as of the
date first above written when and only when Bank shall have received, at Bank's
office,
 
(a)  a duly executed counterpart of this Amendment,
 
(b)  the Renewal Note,
 
(c)  a duly executed certificate of the president, chief executive officer or
chief financial officer and of the secretary of each Borrower certifying
(i) that, in the case of M/I Homes, the action of the executive committee of the
board of directors, and, in the case of Financial, the action of sole
shareholder, authorizing the execution, delivery and performance of this
Amendment and the Note and identifying the officers authorized to sign this
Amendment and the Note, copies of which actions are attached to the respective
certificates, are in full force and effect, (ii)  that the specimen signatures
of the officers so authorized, copies of which specimen signatures are attached
to the respective certificates, are true and correct, and (iii)  that the
articles of incorporation and code of regulations of such Borrower have not been
amended since the date of the Original Credit Agreement (except as set forth in
the certificate for M/I Homes);
 
(d)  an amendment fee in immediately available funds in the amount of $1,500;
and
 
(e)  each other document to be executed and delivered by Borrowers pursuant
hereto or thereto.
 
ARTICLE IV.  
 
Representations and Warranties
 
Section 4.1.  Representations and Warranties of Borrowers. In order to induce
Bank to enter into this Amendment, each Borrower represents and warrants to Bank
that:
 
(a)  The representations and warranties contained in Section 3 of the Original
Credit Agreement are true and correct at and as of the time of the effectiveness
hereof;
 
(b)  Each Borrower is duly authorized to execute and deliver this Amendment and
the other Amendment Documents and is and will continue to be duly authorized to
borrow and to perform its obligations under the Original Credit Agreement. Each
Borrower has duly taken all corporate action necessary to authorize the
execution and delivery of this Amendment and the other Amendment Documents and
to authorize the performance of the obligations of such Borrower hereunder and
thereunder;
 
(c)  The execution and delivery by each Borrower of this Amendment and the other
Amendment Documents, the performance by each Borrower of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the articles of incorporation and bylaws of such Borrower, or
of any material agreement, judgment, license, order or permit applicable to or
binding upon such Borrower, or result in the creation of any lien, charge or
encumbrance upon any assets or properties of such Borrower. Except for those
which have been duly obtained, no consent, approval, authorization or order of
any court or governmental authority or third party is required in connection
with the execution and delivery by Borrowers of this Amendment and the other
Amendment Documents or to consummate the transactions contemplated hereby and
thereby; and
 
(d)  When duly executed and delivered, each of this Amendment and the other
Amendment Documents will be a legal and binding instrument and agreement of
Borrowers, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors' rights generally
and by principles of equity applying to creditors' rights generally.
 
ARTICLE V.  
Miscellaneous
 
Section 5.1.  Ratification of Agreement. The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to refer to this Amendment
also. Any reference to the Note in any other Loan Document shall be deemed to be
a reference to the Renewal Note issued and delivered pursuant to this Amendment.
The execution, delivery and effectiveness of this Amendment, the other Amendment
Documents, shall not, except as expressly provided herein, operate as a waiver
of any right, power or remedy of Bank under the Original Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Original
Credit Agreement or any other Loan Document.
 
Section 5.2.  Survival of Agreements. All representations, warranties, covenants
and agreements of Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, and shall further survive until all
of the Obligations are paid in full. All statements and agreements contained in
any certificate or instrument delivered by Borrowers hereunder or under the
Original Credit Agreement to Bank shall be deemed to constitute representations
and warranties by, or agreements and covenants of, Borrowers under this
Agreement and under the Original Credit Agreement.
 
Section 5.3.  Loan Documents. This Amendment and the other Amendment Documents
are each a Loan Document, and all provisions in the Original Credit Agreement
pertaining to Loan Documents apply hereto and thereto.
 
Section 5.4.  Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
 
Section 5.5.  Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed by facsimile or other electronic
transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
GUARANTY BANK  M/I FINANCIAL CORP.






By:
   
By:
   
Randy Reid
 
Phillip G. Creek
 
Senior Vice President
 
Chief Financial Officer





                           M/I HOMES, INC.
 


By:
   
Phillip G. Creek
 
Chief Financial Officer








 
 

--------------------------------------------------------------------------------




EXHIBIT A


RENEWAL PROMISSORY NOTE
 


 

EXHIBIT A - Cover Page
 
 

--------------------------------------------------------------------------------

 



REVOLVING LOAN PROMISSORY NOTE
 
$65,000,000                             Dallas,
Texas                          December 15, 2005
 
FOR VALUE RECEIVED, the undersigned M/I FINANCIAL CORP. and M/I HOMES, INC.
("Borrowers"), jointly and severally promise to pay to the order of GUARANTY
BANK (herein called "Bank"), the principal sum of Sixty-Five Million Dollars
($65,000,000) or, if less, the aggregate unpaid principal amount of the Loans
made under this Note by Bank to Borrowers pursuant to the terms of the Loan
Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as hereinafter set forth, both principal and interest
payable as herein provided in lawful money of the United States of America at
the offices of the Bank, 8333 Douglas Avenue, Dallas, Texas or at such other
place within Dallas County, Texas, as from time to time may be designated by the
holder of this Note.
 
This Note (a) is issued and delivered under that certain Revolving Credit
Agreement dated as of May 3, 2001 among Borrowers and Bank (herein, as from time
to time supplemented, amended or restated, called the "Loan Agreement"), and is
the Note as defined therein, and (b) is subject to the terms and provisions of
the Loan Agreement, which contains provisions for payments and prepayments
hereunder and acceleration of the maturity hereof upon the happening of certain
stated events. Payments on this Note shall be made and applied as provided
herein and in the Loan Agreement. Reference is hereby made to the Loan Agreement
for a description of certain rights, limitations of rights, obligations and
duties of the parties hereto and for the meanings assigned to terms used and not
defined herein.
 
This Note is given in amendment, renewal and extension (but not in
extinguishment or novation) of that certain promissory note dated April 28,
2005, executed by Borrowers payable to the order of Bank in the stated principal
amount of $40,000,000.
 
On the fifteenth (15th) day of each calendar month, beginning on May 15, 2005,
Borrowers shall pay to the holder hereof all unpaid interest which has accrued
on the Loans through and including the last day of the immediately preceding
calendar month. The principal amount of this Note, together with all interest
accrued hereon, shall be due and payable in full on the last day of the
Commitment Period which, if it does not occur sooner pursuant to the terms of
the Loan Agreement, or if it is not extended pursuant to subsection 2.7,
Extension of Commitment Period, of the Loan Agreement, shall be April 27, 2006.
 
Prime Rate Loans (exclusive of any past due principal or interest) from time to
time outstanding shall bear interest on each day outstanding at the Prime Rate
in effect on such day. Eurodollar Rate Loans (exclusive of any past due
principal or interest) from time to time outstanding shall bear interest on each
day outstanding at the Eurodollar Rate determined for such day plus 1.50%.
Notwithstanding the foregoing provisions of this paragraph, if an Event of
Default has occurred and is continuing, all Loans from time to time outstanding
shall bear interest on each day outstanding at a rate per annum which is the sum
of (i) three percent (3.0%), and (ii) the rate which would otherwise be
applicable thereto, from the date of such non-payment until paid in full
(before, as well as after, judgment), and such interest shall be due and payable
immediately as it accrues. Notwithstanding the foregoing provisions of this
paragraph, if at any time the rate at which interest if payable on this Note
exceeds the maximum nonusurious rate of interest Bank is permitted to contract
for, take, charge, or receive with respect to the Loans (the "Maximum Rate"),
this Note shall bear interest at the Maximum Rate only but shall continue to
bear interest at the Maximum Rate until such time as the total amount of
interest accrued hereon equals (but does not exceed) the total amount of
interest which would have accrued hereon had there been no Maximum Rate
applicable hereto.
 
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum amount of interest which, under applicable law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Loan Agreement which more fully set out the limitations on how interest
accrues hereon. In the event applicable law provides for a ceiling under
Section 303 of the Texas Finance Code, that ceiling shall be the weekly rate
ceiling and shall be used in this Note for calculating the Maximum Rate and for
all other purposes. The term "applicable law" as used in this Note shall mean
the laws of the State of Texas or the laws of the United States, whichever laws
allow the greater interest, as such laws now exist or may be changed or amended
or come into effect in the future.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys' fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrowers and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suite
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
No waiver by Bank of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise shall be considered a
waiver of any other subsequent right or remedy of Bank; no delay or omission in
the exercise or enforcement by Bank of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Bank; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Bank.
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY
APPLICABLE FEDERAL LAW.
 


M/I FINANCIAL CORP.  M/I HOMES, INC.






By:
   
By:
   
Phillip G. Creek
   
Phillip G. Creek
 
Chief Financial Officer
   
Chief Financial Officer